Exhibit 24.01 POWER OF ATTORNEY By signing this Form 10-K below, I hereby appointVictor Zhou as my attorney-in-fact to sign all amendments to this Form 10-K on my behalf, and to file this Form 10-K (including all exhibits and other documents related to the Form 10-K) with the Securities and Exchange Commission. I authorize each of my attorneys-in-fact to (1) appoint a substitute attorney-in-fact for himself and (2) perform any actions that he believes are necessary or appropriate to carry out the intention and purpose of this Power of Attorney. I ratify and confirm all lawful actions taken directly or indirectly by my attorneys-in-fact and by any properly appointed substitute attorneys-in-fact. Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Name Title Date /s/ WILSON W. S. LI Wilson W. S. Li Director September14, 2009 /s/ CHANGZHI JU Changzhi Ju Director September14, 2009 /s/ ZHENYU HU Zhenyu Hu Director September14, 2009 /s/ GEORGE XU George Xu Director September14, 2009
